              Case 2:20-cv-00272-JCC Document 23 Filed 10/09/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DAVID GOEBEL,                                       CASE NO. C20-0272-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    FEDERAL AVIATION ADMINISTRATION,
      an agency of the United States of America,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for relief from
18
     deadlines and to set a joint status report (Dkt. No. 22). Having thoroughly considered the motion
19
     and the relevant record and finding good cause, the Court hereby GRANTS the motion and
20
     ORDERS that:
21
        1. The briefing schedule in this matter (Dkt. No. 21) is STRICKEN.
22
        2. The parties are ordered to submit a joint status report in this matter no later than October
23
            22, 2020. The report should include a proposed new briefing schedule. If the parties are
24
            unable to agree on any part of the report, they may answer in separate paragraphs; no
25
            separate reports are to be filed.
26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 1
            Case 2:20-cv-00272-JCC Document 23 Filed 10/09/20 Page 2 of 2




 1        DATED this 9th day of October 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 2
